Exhibit 10.2

 

ADDENDUM TO STOCK PURCHASE AGREEMENT

 

This Addendum to Stock Purchase Agreement (“Addendum”) dated as of September 30,
2020, in entered into by and between 1847 Cabinet Inc., a Delaware corporation
(the “Buyer”), Kyle’s Custom Wood Shop, Inc., an Idaho corporation (the
“Company”), Stephen Mallatt, Jr., an individual, and Rita Mallatt, an individual
(each, a “Seller,” and collectively, the “Sellers”), and 1847 Holdings LLC, a
Delaware limited liability company (“Buyer Parent”).

 

This Addendum is made as an addendum to that certain Stock Purchase Agreement
dated August 27, 2020, by and between Buyer (aka 1847 Cabinets Inc., a Delaware
corporation), the Company, Sellers, and Buyer Parent (“Stock Purchase
Agreement”).

 

The parties desire to enter into this Addendum to clarify and corrected the true
legal name of the Buyer (as defined in the Stock Purchase Agreement), and
certain other provisions of the Stock Purchase Agreement as provided herein. Any
terms not otherwise defined in the Addendum shall have the meaning ascribed to
it in the Stock Purchase Agreement.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the undersigned agree as follows:

 

1. Correction to Buyer Name. The Stock Purchase Agreement erroneously provides
the legal name of Buyer (as defined in the Stock Purchase Agreement) as 1847
Cabinets Inc., a Delaware corporation. The entity 1847 Cabinets Inc. does not
exist. The true and correct name of Buyer (as defined in the Stock Purchase
Agreement) is 1847 Cabinet Inc. As such, all references to 1847 Cabinets Inc.
are intended and shall be to 1847 Cabinet Inc. for purposes of the Stock
Purchase Agreement and all other agreements, documents, and instruments to be
executed and delivered in connection therewith.

 

2. Confirmation of Buyer Shares. Asset Purchase Agreement Section 2.1(b),
provides, in part, that “Buyer Parent will cause its transfer agent to issue to
the Sellers an aggregate of 700,000 common shares of the Buyer Parent that, in
aggregate, have a value as mutually agreed upon by the parties that is equal to
One Million, Four Hundred Thousand Dollars ($1,400,000) (the “Buyer Shares”).”
The parties hereby agree that the number of Buyer Shares that shall issue to the
Sellers in accordance with the terms of the Stock Purchase Agreement shall be
700,000 Buyer Shares.

 

The undersigned, and their respective its successors and assigns, shall perform
every act that may be reasonably required to effectuate the provisions of
Addendum. This Addendum shall be binding on the undersigned and their
representatives and assigns. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart signature page by facsimile, electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, has the same effect as
delivery of an executed original of this Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned hereto have caused this Addendum to be duly
executed as of the date first above written.

 

  BUYER:         1847 Cabinet Inc.         By: /s/ Ken Yaun   Name:  Ken Yuan   
Title: CEO          BUYER PARENT:         1847 Holdings LLC         By: /s/
Ellery W. Roberts   Name:  Ellery W. Roberts   Title: CEO         COMPANY:      
  Kyle’s Custom Wood Shop, Inc.         By: /s/ Stephen Mallatt, Jr.   Name:
Stephen Mallatt, Jr.    Title: President and CEO          SELLERS:         /s/
Stephen Mallatt, Jr.    Name: Stephen Mallatt, Jr.         s/ Rita Mallatt   
Name: Rita Mallatt

 

SIGNATURES - ADDENDUM TO STOCK PURCHASE AGREEMENT

 

 

 



 

 

 

 